Opinion issued August 12, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–001301–CV




THOMAS RETZLAFF, Appellant

V.

KWABENA OWUSU AND THE UNIVERSITY OF TEXAS-MEDICAL
BRANCH AT GALVESTON, Appellees




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 22150*102




MEMORANDUM OPINIONAppellant Thomas Ratzlaff has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Thomas Ratzlaff did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.